DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
closure device in claim 62
spring element in claim 62 and claim 73.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 73 is/are objected to because of the following informalities:  In line 8, please change “bad” to “bag”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 62-83 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 62 and 73 recites the limitation "the end" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which end of the bag is being reference.  For the purposes of art rejection, “the end” will be interpreted as “the open end”.
Claim(s) 75 recites the limitation "the closed configuration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 62, 63 64, 68, 69, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Q. Vu (US 2003/0216611A1) in view of Dais et al. (US 2008/0226203A1, “Dais”) in view of Parihar et al. (US 2011/0184431A1, “Parihar”).
Regarding claims 62, 63 64, 68 69 70, Q. Vu discloses a bag for tissue specimen removal including an open end (16; Fig. 1), a closed end (26; [0048]) opposite the open end. It is noted that the closed end is in the form of a one-way valve. A one-way valve is closed and may be opened by application of pressure of gas or fluid. Flexible walls extend between the open and closed end and define an interior space of the bag [0047]. A spring element (18; [0045]) is capable of opening the open end of the bag. The spring element includes a loop that is formed of elastic material and extends at least partially around the open end of the bag and is compressed when walls of the bag are pressed together. A port (28, 30, 32) is positioned on one of the flexible walls at a position between the closure device and the closed end. The port is capable of allowing gas to be removed from the interior space of the bag through the port using a suctioning device. It is noted that the suctioning device is not positively recited. However, Q. Vu does not disclose a closure device located proximate to the open end and capable of hermetically sealing the bag, no portion of the suctioning device is inserted into the interior of the bag or that the bag is sterilized. 
In the same field of endeavor, containment systems, Dais teaches a bag (10) that includes an open end. The open end (18) includes a closure device having interlocking components (32,34; [0011, 0023, 0026-0030]) that form an air tight seal. The bag further includes a check or one-way valve to allow air to be evacuated from the pouch interior while maintaining a vacuum. An evacuation pump or device may be used to evacuate fluid and is capable of not entering the interior of the bag [0024]. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have provided, proximate to the open end of Q.Vu, a closure device including interlocking components and a one-way gas valve, as taught by Dais, to provide the open end with an air tight seal and to allow air to be evacuated from the bag.
In the same field of endeavor, containment pouches, Parihar teaches a bag (708) may be sterilized before and/or after a procedure [0113]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sterilized the bag of Q. Vu before and/or after use of the bag, as taught by Parihar, for the predictable means of disinfecting the bag, preventing bacterial buildup and killing microorganisms.
Claim(s) 71 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Q. Vu in view of Dais and Parihar, as applied to claim 62 above, and further in view of Collier et al. (US 2011/0190781A1, “Collier”).
Regarding claims 71 and 72, the combination of Q. Vu, Dais and Parihar do not disclose that the bag is provided with an anti-microbial substance or coating.
In the same field of endeavor, containment bags, Collier teaches that a retrieval bag may include a lubricious coating on its external surface to facilitate removal through the port or incision [0063]. Collier teaches a suction device (50) that is connected to a port (136) on the bag (130) and is capable of removing air from the bag via the use of a vacuum source [0058]. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have provided the external surface of the bag of the combination of Q. Vu, Dais and Parihar with a coating, as taught by Collier, to provide means for removing the bag through the port or incision [0063]. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have provided the combination of Q. Vu, Dais and Parihar with a suctioning device that is a vacuum source, as taught by Collier, for the predictable result of removing air from the bag.
Claim(s) 62-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sniffin (US 2006/0200169A1) in view of Dais et al. (US 2008/0226203A1, “Dais”) in view of Parihar et al. (US 2011/0184431A1, “Parihar”).
Regarding claims 62, 63, 64, 65, 66, 67, 68, 69, 70, Sniffin discloses a bag for tissue specimen removal including an open end (264; Fig. 2), a closed end (262) opposite the open end. Flexible walls extend between the open and closed end and define an interior space of the bag [0033]. A spring element (230; [0013]) is capable of opening the open end of the bag and is formed of an elastic material that extends at least partially around the open end of the bag and is compressed to provide resiliency and bias (Fig. 4). A closure device (S1; [0038]) located proximate to the open end and capable of hermetically sealing the bag. A tear line (265), a line of perforations on the flexible walls of the bag, is positioned between the spring element and the closure device (Fig. 4A) and is capable of allowing the spring element to be torn off the bag. However, Sniffin does not disclose a port positioned on one of the flexible walls at a position between the closure device and the closed end, the port capable of allowing gas to be removed from the interior space of the bag through the port using a suctioning device, or that the bag is sterilized. It is noted that the suctioning device is not positively recited. 
In the same field of endeavor, containment systems, Dais teaches a bag (10) that includes an open end. The open end (18) includes a closure device having interlocking components (32,34; [0011, 0023, 0026-0030]) that form an air tight seal. The bag further includes a port in the form of a check or one-way valve to allow air to be evacuated from the pouch interior while maintaining a vacuum. The port is positioned on one of the flexible walls at a position between the closure device and the closed end. the port is capable of allowing gas to be removed from the interior space of the bag through the port using a suctioning device in the form of an evacuation pump or device that is capable of evacuating fluid while not entering the interior of the bag [0024]. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have provided, proximate to the open end of Sniffin, a closure device including interlocking components and a port in the form of a one-way gas valve, as taught by Dais, to provide additional means for an air tight seal and to allow air to be evacuated from the bag. With this modification, the closure device is positioned between the spring element and the port.
In the same field of endeavor, containment pouches, Parihar teaches a bag (708) may be sterilized before and/or after a procedure with radiation [0113]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sterilized the bag of Sniffin before and/or after use of the bag, as taught by Parihar, for the predictable means of disinfecting the bag, preventing bacterial buildup and killing microorganisms.
Claim(s) 71 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sniffin in view of Dais and Parihar, as applied to claim 62 above, and further in view of Collier et al. (US 2011/0190781A1, “Collier”).
Regarding claims 71 and 72, the combination of Sniffin, Dais and Parihar do not disclose that the bag is provided with an anti-microbial substance or coating.
In the same field of endeavor, containment bags, Collier teaches that a retrieval bag may include a lubricious coating on its external surface to facilitate removal through the port or incision [0063]. Collier teaches a suction device (50) that is connected to a port (136) on the bag (130) and is capable of removing air from the bag via the use of a vacuum source [0058]. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have provided the external surface of the bag of the combination of Sniffin, Dais and Parihar with a coating, as taught by Collier, to provide means for removing the bag through the port or incision [0063]. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have provided the combination of Sniffin, Dais and Parihar with a suctioning device that is a vacuum source, as taught by Collier, for the predictable result of removing air from the bag.
Claim(s) 73-79 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayman et al. (US 5,037,379, “Clayman) in view of Spaeth et al. (US 5,224,930, “Spaeth”) in view of Tobin (US 5,997,566) in view of Parihar.
Regarding claims 73-79 and 81, Clayman discloses a bag for tissue specimen removal including an open end (312; Fig. 4), a closed end opposite the open end. Flexible walls extend between the open and closed end and define an interior space of the bag (Fig. 4; C6,L30-31). A spring element (310) is capable of opening the open end of the bag when loosened and is compressed when pressed together to enter an access port or when the walls of the bag are pressed together. However, Clayman does not disclose a clip for positioning in an open configuration around the bag and sealing the bag around a suctioning device or that the bag is sterilized. 
In the same field of endeavor, containment systems, Spaeth teaches a bag (92; Fig. 5) and a tube (72) that is disposed within the interior of the bag. A clip in the form of forceps (Fig. 5, column 9, lines 37-40) is positioned around the bag and the tube to create a seal (C10,L20-22). The tube is aspirates material from the bag via suction (column 10, lines 34-47). The clip includes first and second legs that move to a closed configuration when moved towards each other. The first and second legs are connected by a hinge portion that is capable of allowing the first and second legs to pivot toward each other. A hinge is defined by as a jointed device or flexible device on which a swinging part turns. The first and second legs are shaped to define and opening therebetween in the closed configuration and capable of receiving the suctioning device. The first and second legs include concavely curved internal surfaces which at least partially defines the openings and are positioned around a portion of the suctioning device (Fig. 5). The clip includes a handle with grips that are coupled together by a locking mechanism (Fig. 8) when the first and second legs are in a closed configuration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a clip disposed around a suctioning device disposed within the bag of Clayman, as taught by Spaeth, to provide means to seal the bag while simultaneously compacting and decreasing the volume of the contents within the bag. 
In the same field of endeavor, containment pouches, Parihar teaches a bag (708) may be sterilized before and/or after a procedure with radiation [0113]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sterilized the bag of Clayman before and/or after use of the bag, as taught by Parihar, for the predictable means of disinfecting the bag, preventing bacterial buildup and killing microorganisms.
Claim(s) 82 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sniffin in view of Dais and Parihar, as applied to claim 73 above, and further in view of Collier et al. (US 2011/0190781A1, “Collier”).
Regarding claims 82 and 83, the combination of Sniffin, Dais and Parihar do not disclose that the bag is provided with an anti-microbial substance or coating.
In the same field of endeavor, containment bags, Collier teaches that a retrieval bag may include a lubricious coating on its external surface to facilitate removal through the port or incision [0063]. Collier teaches a suction device (50) that is connected to a port (136) on the bag (130) and is capable of removing air from the bag via the use of a vacuum source [0058]. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have provided the external surface of the bag of the combination of Sniffin, Dais and Parihar with a coating, as taught by Collier, to provide means for removing the bag through the port or incision [0063]. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have provided the combination of Sniffin, Dais and Parihar with a suctioning device that is a vacuum source, as taught by Collier, for the predictable result of removing air from the bag.
Allowable Subject Matter
Claim(s) 80 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Do et al. (US 2017/0049427A1) discloses a bag having an open end with an interlocking mechanism. Chang (US 2003/0236486A1) discloses a vacuum gun for a suction device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771